 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDHospital and Institutional Workers' Union, Local250, SEIU, AFL-CIO and Affiliated Hospitalsof San FranciscoHotel and Restaurant Employees and BartendersUnion, Local 2, AFL-CIO and Affiliated Hos-pitals of San Francisco. Cases 20-CG-17 and20-CG-18April 1, 1981DECISION AND ORDEROn October 30, 1980, Administrative Law JudgeWilliam H. Pannier III issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. IORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that RespondentHotel and Restaurant Employees and BartendersUnion, Local 2, AFL-CIO, and Respondent Hospi-tal and Institutional Workers' Union, Local 250,SEIU, AFL-CIO, their officers, agents, and repre-sentatives, shall take the action set forth in said rec-ommended Order, as so modified:1. In the recommended Order directed againstHospital and Institutional Workers' Union, Local250, SEIU, AFL-CIO, substitute the following forparagraph :"1. Cease and desist from honoring or engagingin any strike, picketing, or other concerted refusalto work at the premises of the above-named em-ployer members of Affiliated Hospitals of SanFrancisco, or any other health care institution, untilsuch time as timely notice is given, in writing, tosuch health care institutions and to the Federal Me-diation and Conciliation Service, not less than 10days prior to such action, setting forth the date andtime of commencement of that action."2. Substitute the attached "Appendix B" for thatof the Administrative Law Judge.I Inasmuch as Respondent Local 2 failed to give proper notice pursu-ant to Sec. B(g) of the Act, and since Respondent Local 250 joined in theconcerted activity initiated by Local 2. we find that under these circum-stances it is unnecessary to pass upon whether Local 250 had an obliga-tion under Sec. 8(g) to serve notice of its impending concerted activity.Accordingly, we affirm the Administrative Law Judge's conclusion thatLocal 250 violated Sec. 8(g) of the Act. In view of this, we have modi-fied the recommended Order accordingly.255 NLRB No. 81APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT honor or engage in anystrike, picketing, or other concerted refusal towork at the premises of Marshal Hale Memori-al Hospital, Children's Hospital, Mount ZionHospital and Medical Center, St. Luke's Hos-pital, St. Mary's Hospital and Medical Center,Presbyterian Hospital of Pacific MedicalCenter, and Saint Francis Memorial Hospitalor any other health care institution, until suchtime as timely notice is given, in writing, tosuch health care institution and to the FederalMediation and Conciliation Service, not lessthan 10 days prior to such action, setting forththe date and time of commencement of thataction.HOSPITAL AND INSTITUTIONALWORKERS' UNION, LOCAL 250, SEIU,AFL-CIODECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge:This matter was heard by me in San Francisco, Califor-nia, on July 15, 1980.' On May 22, the Acting RegionalDirector for Region 20 of the National Labor RelationsBoard issued a complaint and notice of hearing in Case20-CG-18, based on an unfair labor practice charge filedon May 16, alleging violations of Section 8(g) of the Na-tional Labor Relations Act, as amended, 29 U.S.C. § 151,et seq., herein called the Act, by Hotel and RestaurantEmployees and Bartenders Union, Local 2, AFL-CIO,herein called Respondent Local 2. On May 28, the Re-gional Director for Region 20 issued a complaint andnotice of hearing in Case 20-CG-17, based on an unfairlabor practice charge filed on May 16, alleging violationsof Section 8(g) of the Act by Hospital and InstitutionalWorkers' Union, Local 250, SEIU, AFL-CIO, hereincalled Respondent Local 250. On June 11, the said Re-gional Director issued an order consolidating cases andrescheduling hearings, consolidating Cases 20-CG-17and 20-CG-18 for hearing and decision.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Based on the entirerecord, on the briefs filed on behalf of the GeneralCounsel, Affiliated Hospitals of San Francisco, and Re-spondent Local 2, and the oral argument on behalf of' Unless otherwise stated. all dates occurred in 1980. HOSPITAL WORKERS' UNION. LOCAL 250503Respondent Local 250, and upon my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAt all times material, Affiliated Hospitals of San Fran-cisco, herein called Affiliated, has been a nonprofit Cali-fornia corporation and a multiemployer bargaining asso-ciation composed of employers located in San Franciscoand Daly City, California-including Marshal Hale Me-morial Hospital, Children's Hospital of San Francisco,Saint Francis Memorial Hospital, Mount Zion Hospitaland Medical Center, St. Luke's Hospital, St. Mary's Hos-pital and Medical Center, and Presbyterian Hospital ofPacific Medical Center-engaged in the business of oper-ating hospitals and providing in-patient and out-patientmedical care services. Both Respondent Local 2 and Re-spondent Local 250, herein collectively called Respond-ents, have admitted that Affiliated and its employer-members are health care institutions within the meaningof Sections 2(14) and 8(g) of the Act. Moreover, they ad-mitted that, during the 12-month period prior to issuanceof the complaints, the employer-members of Affiliated, inthe course and conduct of their business operations, col-lectively received gross revenues in excess of $250,000,and collectively purchased and received in Californiagoods valued in excess of $50,000 which originated out-side that State. Therefore, I find that at all times materialAffiliated and its employer-members have been employ-ers engaged in commerce or in an industry affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.II1. THE LABOR ORGANIZATIONS INVOLVEDIt is undisputed that, at all times material, Respondentshave each been a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesIn the final analysis, there are two issues in this case,each pertaining to a separate respondent, though linkedby the common denominator of a strike called by Re-spondent Local 2 and arising from the notice require-ment imposed by Section 8(g) of the Act.2On May 19,at 4 p.m. or shortly thereafter, Respondent Local 2 com-menced a strike against Affiliated, picketing at all sevenof the health care institutions named above. The issuewith respect to Respondent Local 2's strike is whetherthe notice which it gave to Affiliated, and thereby to the2 To the extent pertinent here, Sec. 8(g) of the Act provides that:A labor organization before engaging in any strike, picketing, orother concerted refusal to work at any health care institution shall.not less than ten days prior to such action, notify the institution inwriting and the Federal Mediation and Conciliation Service of thatintention .... The notice shall state the date and time that suchaction will commence.seven health care institution employer-members,3satis-fied the notice requirement imposed by Section 8(g) ofthe Act.Respondent Local 250 represents, in essence, thehousekeeping, dietary, and laundry employees employedby the seven employer-members of Affiliated and, in ad-dition, the office and technical employees employed byMount Zion Hospital and Medical Center. At all timesmaterial to this proceeding, Respondent Local 250 hasbeen a party to collective-bargaining agreements cover-ing these employees. Once Respondent Local 2's strikecommenced, a number of employees represented by Re-spondent Local 50, totaling approximately 100 innumber, refrained from reporting to work during variousperiods of time. There is no dispute that RespondentLocal 250 failed to give sufficient notice, under Section8(g) of the Act, to Affiliated and its employer-membersof an intent to engage in a sympathy strike in support ofRespondent Local 2's dispute. However, RespondentLocal 250 argues that it has not engaged in any concert-ed activity in support of that dispute and that, instead,those of its members who had refrained from reportingfor work had done so on the basis of individual decisionsto support the strike of Respondent Local 2. Thus, theissue regarding Respondent Local 250 is whether the ac-tions of its members, in the circumstances detailed in sec-tion III, C, infra, can be attributed to Respondent Local250.B. The Notice Given by Respondent Local 2Respondent Local 2, as the representative of a unit ofcooks employed at the above-named seven health careinstitutions, and Affiliated, acting as the representative ofthose institutions, had been parties to a collective-bar-gaining agreement, effective from December 1, 1977,until December 1, 1979. On May 7, no agreement havingbeen reached, the San Francisco Labor Council grantedRespondent Local 2's request for strike sanction. Thismeeting was attended by Affiliated's counsel. During thecourse of that evening, Vincent J. Sirabella, administra-tive assistant to the general president of RespondentLocal 2's International and one of Respondent Local 2'snegotiators during the bargaining with Affiliated, advisedAffiliated's counsel that Respondent Local 2 would besubmitting a 10-day notice of intention to strike. Howev-er, Sirabella did not state the date on which the strikewould commence. Instead when counsel voiced concernthat the strike might occur during the week of May 19,Sirabella replied that he could not tell when it mighttake place.On May 9, Sirabella prepared a letter which stated:"Please be advised that this letter represents a ten daystrike notice in connection with our present dispute withyour clients, the Affiliated Hospitals of San Francisco."At some point between 3:30 and 5 p.m. that same day,Business Representative Daniel Valdez hand-deliveredcopies of this letter to Affiliated's counsel and to theFederal Mediation and Conciliation Service, hereinI There is no contention that notice to Affiliated and its counsel didnot suffice to constitute notice to the seven employer-members represent-ed by Affiliated in its negotiations with Respondent Local 2. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled FMCS. On May 13, a second letter from Sirabellawas hand-delivered to Affiliated's counsel by Valdez.This letter, dated May 12, stated:This is to further clarify my letter to you of May 9,1980 relative to our ten day strike notice coveringthe Affiliated Hospitals of San Francisco. The tenday notice refers to ten days following your receiptof our notification, which was at 4:00 p.m., May 9,1980, which would project the strike date as May19, 1980 at 4:00 p.m.Sirabella explained, when testifying, that he had sent thisletter because someone in his office had pointed out thatthe May 9 letter "had not complied with the strict tech-nicality of the law with respect to notification ....[and] .... that the regulations required more than that,that is, pinpointing exact time and date ...." However,Valdez testified that he had not delivered a copy of theletter dated May 12 to FMCS and, so far as the recorddiscloses, none was ever delivered to it.As set forth in footnote 2, supra, Section 8(g) of theAct requires that a notice stating the date and time ofany strike, picketing, or other concerted refusal to workat any health care institution shall be given both to thehealth care institution and to FMCS "not less than tendays prior to such action." Those parties who have ad-dressed the issue of the adequacy of Respondent Local2's notice each make arguments that have the effect ofeither subtracting from or adding to these stated require-ments of Section 8(g) of the Act. Thus, while concedingthat its May 9 notice had been deficient, RespondentLocal 2 argues that in the circumstances presented hereit should be found to have taken "reasonable steps" tosatisfy its statutory obligation. Both the General Counseland Affiliated argue, in opposition, that Section 8(g) is anondiscretionary provision which must be applied literal-ly. However, they then change partners with Respond-ent Local 2 by advancing the argument that labor orga-nizations should be obliged to recite the location(s)where their activity will be taking place in situationswhere, as here, multiemployer groups of health care in-stitutions are involved. In addition, Affiliated, though notthe General Counsel, argues that the 10-day noticeshould also state the nature of the activity, i.e., withhold-ing of labor only or picketing as well, in which labor or-ganizations intend to engage."It is axiomatic, of course, that statutory constructionmust begin with the language of the statute itself."Dawson Chemical Company, et al. v. Rohm and HaasCompany, 448 U.S. 176, 187 (1980). As a general rule ofstatutory construction, "the language of a statute con-trols when sufficiently clear in its context ... .") Ernst& Ernst v. Hoch/elder, et al., 425 U.S. 185, 201 (1976).Neither courts nor the Board are "free to disregard [con-gressionally imposed] requirements simply because [they]consider them redundant or unsuited to achieving thegeneral purpose in a particular case." Commissioner of In-ternal Revenue v. Gordon et al., 391 U.S. 83, 93 (1968).More specifically, Section 8(g) of the Act "shouldproperly be interpreted according to its clear language."Walker Methodist Residence and Health Care Center, 227NLRB 1630, 1631 (1977); accord: Kapiolani Hospital v.N.L.R.B., 581 F.2d 230, 234 (9th Cir. 1978). The letter ofMay 9 omitted the date and time of commencement ofRespondent Local 2's strike against Affiliated's employ-er-members. While these matters were included in theletter of May 12, the strike commenced less than 10 daysafter receipt of that letter and, in addition, there is noevidence that a copy of that letter had been furnished toFMCS, as required by Section 8(g) of the Act. Conse-quently, Respondent Local 2 failed to comply with thestated requirements of Section 8(g) of the Act beforecommencing its strike. However, it argues that the cir-cumstances of this case-particularly certain commentsmade during negotiations by Sirabella to Respondent'scounsel, the fact that the May 9 letter stated explicitlythat it "represent[ed] a ten day strike notice," and theadded fact that the May 12 letter, delivered "early in theten day period," did provide a date and time of com-mencement-warrant the conclusion that Affiliatedshould have been aware that the strike would commenceon May 19. Yet, this argument is fraught with several in-herent deficiencies.First, its acceptance would oblige the Board to deletethe express commands of the second sentence of Section8(g) of the Act by, in effect, subtracting from it the re-quirement that the date and time of commencement berecited in the notice. This it cannot do. Congress hasprovided that the notice "shall" contain the date andtime of commencement. The use of "shall" means thatinclusion of the commencement date and time "is manda-tory rather than discretionary." District 1199, NationalUnion of Hospital & Healthcare Employees, R WDSU,AFL-CIO (First Healthcare Corporation, d/b/a ParkwayPavilion Healthcare), 222 NLRB 212 (1976). The Boarddoes "not sit as a committee of review, nor [is it] vestedwith the power of veto." Tennessee Valley Authority v.Hill, 437 U.S. 153, 194-195 (1978). Accordingly, theBoard is not free to rewrite the second sentence of Sec-tion 8(g) of the Act to make its requirements discretion-ary, rather than mandatory.Second, acceptance of Respondent Local 2's argumentwould generate needless uncertainty, and concomitantlitigation, by, in effect, inviting substitution of inherentlyimprecise and ambiguous oral statements for the moreprecise and unambiguous written statement of date andtime of commencement required by Section 8(g) of theAct. No policy basis nor compelling need for such a sub-stitution has been advanced by Respondent Local 2. Cer-tainly, the statutory provision imposes no hardship onlabor organizations, for "a ten-day notice requirement isnot an oppressive burden to place on a union." N.L.R.B.v. International Brotherhood of Electrical Workers LocalUnion No. 388 [Hoffman Company, Inc.], 548 F.2d 704,712 (7th Cir. 1977).Third, Respondent Local 2 has advanced no extenuat-ing circumstances, beyond its control, for its failure toprovide the statutorily required 10-day notice of date andtime of commencement of its strike against Affiliated andits employer-members. Cf. Bio-Medical Applications ofNew Orleans, Inc., d/b/a Greater New Orleans ArtificialKidney Center, 240 NLRB 432 (1979). That is, there is no HOSPITAL WORKERS' UNION, LOCAL 250505evidence that its failure to comply with Section 8(g) ofthe Act had been caused by any third party nor by anycause over which it had no control. Moreover, it has ad-vanced no valid excuse for its failure to include the com-mencement date and time in its May 9 letter. Further, ithas provided no explanation for why, once it admittedlyrecognized that it had failed to comply with the statu-tory requirements in its May 9 letter, it could not havedelayed commencement of the strike until 10 days hadelapsed from delivery of the May 12 letter. After all, ne-gotiations had been in progress since 1979 and the possi-bility of a strike had been contemplated throughout 1980.In these circumstances, there is no basis for concludingthat Respondent Local 2 would have been prejudiced, inany degree, by delay for a few days in commencementof its strike. Consequently, it cannot be found that Re-spondent Local 2 had made a reasonable effort tocomply with the requirements of Section 8(g) of the Act.Instead, it treated them, in effect, as no more than a hin-dering formality to commencement of its strike againstAffiliated.Finally, Section 8(g) of the Act requires that the 10-day notice, specifying date and time of commencement,be given to FMCS, as well as to the health careinstitution(s) involved in the dispute. Here, although acopy of the May 9 letter had been furnished to FMCS,there is no evidence that Respondent Local 2 had sup-plied it with a copy of the May 12 letter. Accordingly,so far as the record discloses, at no point had FMCSbeen advised of specifically when the strike against Affi-liated's employer-members would be commencing, as re-quired by Section 8(g) of the Act. Such notice is morethan a mere formality. Notice to FMCS under Section8(d) of the Act is intended as a vehicle for affording it"sufficient time to intervene in an effective manner in ad-vance of a stoppage of work, rather than after it has oc-curred ...." Local Union 219, Retail Clerks Internation-al Association, AFL-CIO [Carroll House of Belleville] v.N.L.R.B., 265 F.2d 814, 818 (D.C. Cir. 1959). In the areaof health care institutions, this policy is of greater forcein light of Congress' concern "that sudden, massivestrikes could endanger the lives and health of patients inhealth care institutions." Walker Methodist Center, supra,227 NLRB at 1631. Therefore, Respondent Local 2 vio-lated the Act by failing to provide the 10-day notice,specifying date and time of commencement, to FMCS sothat the latter could make the decision as to whether in-tervention prior to commencement of the strike might ef-fectively resolve the dispute without a strike, therebypossibly avoiding industrial strike incident to a strikeand, concomitantly, avoiding disruption of "the full flowof commerce" within the meaning of Section (b) of theAct. See, e.g., Retail Clerks Union Local 727. chartered byand affiliated with United Food and Commercial WorkersInternational Union, AFL-CIO, CLC (Devon GablesHealth Care Center, Inc.), 244 NLRB 586 (1979).Like Respondent Local 2, the General Counsel andAffiliated seek changes in the plain language of Section8(g) of the Act, except in their arguments, they seek toadd to it by arguing that the term "location(s)" should beread into its second sentence where, as here, multiem-ployer groups of health care institutions are involved innegotiations. Moreover, Affiliated argues that the natureof the action contemplated should also be required in 10-day notices. Yet, "the words of the [second sentence ofSec. 8(g) of the Act] are not ambiguous." Mohasco Cor-poration v. Silver, 447 U.S. 807, 818 (1980). They do notenumerate location(s) as an item that "shall" be includedin 10-day notices. Indeed, that section draws no distinc-tion between the types of notices required in single-em-ployer and multiemployer situations. Furthermore, whilethe second sentence does contain the phrase "that suchaction," its command as to what must be included in 10-day notices does not encompass any more than date andtime of commencement. It does not state that labor orga-nizations must specify the precise type of protected ac-tivity in which they intend to engage.Obviously, a conceptual difference can be drawnamong the terms "strike, picketing [and] other concertedrefusal to work." That is, labor can be withheld withoutaccompaniment of picketing activity. Similarly, picketingcan be conducted without employees withholding theirservices. Yet, these terms are used in the first sentence ofSection 8(g), where Congress describes the scope of theactivities which must be preceded by a 10-day notice,and not in the second sentence, where Congress specifieswhat must be included in 10-day notices. Indeed, the useof all three terms in the first sentence appears to havebeen intended to ensure that nomenclature would notbecome a vehicle for precluding application of Section8(g) to labor disputes, however characterized, that"could endanger the lives and health of patients in healthcare institutions." Walker Methodist Center, supra. Inother words, all three terms were used to avoid enmesh-ing the application of Section 8(g) of the Act in artificialdistinctions, of the type that Affiliated now appears to beseeking to draw, by ensuring that its coverage would beas broad and all inclusive as possible.Neither the General Counsel nor Affiliated has citedany legislative history that would warrant making theadditions that they seek to have read into the second sen-tence of Section 8(g) of the Act. During the Senate de-bates, Senator Williams specifically cautioned "that thiscommittee understood the issues confronting it, and wentas far as it decided to go and no further and the LaborBoard should use extreme caution not to read into thisact by implication-or general logical reasoning-some-thing that is not contained in the bill, its report and theexplanation thereof." 120 Cong. Rec. S12104 (daily ed.,July 10, 1974). Moreover, "any regulation imposed on aunion's ability to strike or picket deprives workers of im-portant rights." IBEW, Local Union No. 388. supra, 548F.2d at 712. "The amendments should therefore not beread to reduce the preexisting rights of health care em-ployees unless explicit language mandates that result."Walker Methodist Center supra, 227 NLRB at 1632. Con-sequently, to include the additional requirements soughtby the General Counsel and Affiliated would have theeffect of reducing the ability of labor organizations tostrike or picket, by imposing additional conditions prece-dent to their ability to exercise that right, and would becontrary to the legislative admonition against doing so. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut, argue the General Counsel and Affiliated, the ad-ditions which they seek would have the effect of makingthe notice required by Section 8(g) of the Act more pre-cise and, consequently, would promote the legislative ob-jective of minimizing the potential of the activity cov-ered for endangering the lives and health of patients.Yet, the difficulty with this argument, which is essential-ly an appeal to rewrite the section based on policygrounds, is that it asks the Board to sit as a committee ofreview on the legislation written by Congress. As notedabove, this the Board is not empowered to do. "It is notfor us to speculate, much less act, on whether Congresswould have altered its stance had the specific events ofthis case been anticipated." TVA v. Hill, supra, 437 U.S.at 185. "If corrective action is needed, it is the Congressthat must provide it." Busic v. United States, 446 U.S.398, 405 (1980).Therefore, I find that Respondent Local 2 violated theAct only by failing to provide to Affiliated and toFMCS a 10-day notice specifying date and time of com-mencement of its strike.C. The Conduct of Respondent Local 250The General Counsel and Affiliated argue that Re-spondent Local 250 did engage in a strike and picketingin support of Respondent Local 2's dispute with Affili-ated and that it did do so without having given thenotice required by Section 8(g) of the Act. As set forthin section III, A, supra, it is undisputed that employeesrepresented by Respondent Local 250 refrained, at var-ious times, from crossing the picket lines of RespondentLocal 2. It is also undisputed that Respondent Local 250failed to give proper timely notice, under Section 8(g) ofthe Act, prior to this conduct by those employees. How-ever, Respondent Local 250 argues that it never engagedin a strike and picketing in connection with RespondentLocal 2's dispute with Affiliated. Rather, argues Re-spondent Local 250, it did no more than advise employ-ees which it represented of their rights to honor picketlines erected by Respondent Local 2, leaving to thoseemployees the decision as to whether or not to do so.If Respondent Local 250 had done no more than pres-ent to employees that it represented a neutral statementof their right to refrain from crossing the picket lines ofRespondent Local 2, this would be a different situationfrom the one, in fact, presented here. "The law does notrequire that a union refrain from making the law knownto its members." Building and Construction Trades Coun-cil of Tampa and Vicinity, AFL-CIO, et al. (Tampa Sandand Material Co.), 132 NLRB 1564, 1566 (1961). Indeed,even the fact that its stewards may have honored thosepicket lines would not mandate a conclusion that Re-spondent Local 250 had been responsible for their ac-tions. For, such a result would "foreclose the steward,simply by reason of his office, from all individual free-dom of action." Id. at 1569.However, the evidence in this matter shows that Re-spondent Local 250 did more than simply make the lawknown to employees that it represented. To the contrary,the record discloses that it actively encouraged and per-suaded them to honor the picket lines of RespondentLocal 2 and that it intended to have them honor thosepicket lines. Thus, in a telegram, dated May 13, to Affi-liated's counsel, Respondent Local 250's secretary-trea-surer, Timothy J. Twomey,4stated that "WE HAVE TORESPECT AND HONOR A LAWFUL PICKET LINE." More-over, on May 19, Twomey renewed his statement of Re-spondent Looal 250's intent to honor those picket lines,in the interest of "labor movement solidarity," during adiscussion with Affiliated's counsel.That intention was communicated to employees repre-sented by Respondent Local 250. Thus, commencing onMay 20, Respondent Local 250 began distributing a bul-letin, signed by Twomey, to the employees that it repre-sented at the seven health care institutions involved innegotiations with Respondent Local 2. The text of themessage in that bulletin stated:Dear Member:We are sure that you know that Local 250 is in aposition of not being able to call a strike because ofour existing contract, Article X, Section 9, para-graph 236.Concurrently we cannot provide strike benefitsor in any way appear to be striking the Hospitalsbut we are asking our members to use their good judg-ment in honoring the picket line put out by Local 2.They have the sanction of the San Francisco LaborCouncil.Local 250 has complied with the notice requirement.Telegram was sent to Federal Mediation, "Ten daystrike notice given by Hotel and Restaurant Em-ployees and the Bartenders Union Local 2 againstAffiliated Hospitals of San Francisco: pursuant toour collective bargaining agreement with AffiliatedHospitals of San Francisco, we have to respect andhonor a lawful picket line. "We wish to ask all of our members to remember thetrade union principle of supporting our Brothers andSisters in their struggle. [Emphasis supplied.]Obviously, the italicized portions of this bulletin consti-tute something more than a neutral statement intended tomake "the law known to its members." Trades Council ofTampa, supra. For, by asking them to use their "goodjudgment in honoring" Respondent Local 2's picket linesand by admonishing them "to remember the trade unionprinciple of supporting our Brothers and Sisters in theirstruggle"-in the context of statements that RespondentLocal 2's picket lines "have the sanction of the SanFrancisco Labor Council" and that FMCS had been no-tified that Respondent Local 250 had "to respect andhonor a lawful picket line"-Respondent Local 250 wasappealing to the employees that it represented to honorthose picket lines and, thereby, engage in a work stop-page.4 Respondent Local 250 conceded that Twomey had occupied this po-sition between May I and 9. There is no evidence that Twomey ceasedbeing secretary-treasurer thereafter and Respondent Local 250 does notappear to argue seriously that its secretary-treasurer is not its agent.Therefore, I find that, at all times material on and after May I1 Twomeyhad been an agent of Respondent Local 250 within the meaning of Sec.2(13) of the Act. HOSPITAL WORKERS' UNION, LOCAL 250507Indeed, of themselves, appeals to trade union princi-ples, when made by high-level officials of labor organiza-tions, such as Twomey, constitute inducement or encour-agement of employees and members of those labor orga-nizations. See, e.g., N.L.R.B. v. Local Union No. 3, Inter-national Brotherhood of Electrical Workers, AFL-CIO[New York Telephone Company], 477 F.2d 260, 264-265(2d. Cir. 1973). Similarly, asking employees to support"our Brothers and Sisters in their struggle" constitutes anappeal and an inducement to employees to engage inconcerted activity. See, e.g., Cuyahoga, Lake, Geaugaand Ashtabula Counties Carpenters District Council,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, et al. (The Berti Company), 143 NLRB 872,875 (1963). Moreover, by pointing out that it had "com-plied with the notice requirement" and by reciting thatFMCS had been notified that Respondent Local 250 had"to respect and honor a lawful picket line," in the con-text of a reminder to employees of "the trade union prin-ciple of supporting" other employees, Respondent Local250 was suggesting the negative action of not reportingfor work. See, e.g., General Drivers, Salesmen and Ware-housemen's Local No. 984, et al. (The Humko Co., Inc.),121 NLRB 1414, 1419 (1958). Therefore, I find that Re-spondent Local 250 went well beyond merely advisingemployees that it represented to honor RespondentLocal 2's picket lines. Rather, it encouraged and attempt-ed to persuade them to do so and, when they did, theiractions were attributable to Respondent Local 250.Respondent, however, argues that it specifically hadadvised employees which it represented that it was notcalling a strike, that it had not compelled its members-through such measures as threats of fines-to refrainfrom working, and that, at best, only 10 percent of theemployees which it represented had ever honored Re-spondent Local 2's picket lines. However, strikes are notmeasured by their degree of success, nor by whetherlabor organizations use every means possible to ensuretheir success. Obviously, "the right to engage in a sym-pathy strike or honor another union's picket line is alsoprotected." Gary-Hobart Water Corporation, 210 NLRB742, 744 (1974). The point here, however, is that "[a]nemployee who refuses to cross a picket line is in effectjoining the strike ...." N.L.R.B. v. West Coast CasketCompany, Inc., 205 F.2d 902, 905 (9th Cir. 1953). Inother words, an employee becomes a striker by honoringa picket line. For, "the employee, even though he is nota member of the striking union, has in effect plighted histroth with strikers, joined in their common cause, andhas thus become a striker himself." N.L.R.B. v. SouthernGreyhound Lines, Division of Greyhound Lines, Inc., 426F.2d 1299, 1301 (5th Cir. 1970); accord: Kellogg Companyv. N.L.R.B., 457 F.2d 519 (6th Cir. 1972); Southern Cali-fornia Edison Company, 243 NLRB 372 (1979).Accordingly, by appealing to the employees which itrepresented to honor Respondent Local 2's picket lines,Respondent Local 250 was appealing to them to engagein a strike or, at the very least, in a "concerted refusal towork at [the] health care institutions" at which theywere employed. Therefore, Respondent Local 250 wasobliged to provide the 10-day notice prescribed in Sec-tion 8(g) of the Act. District 1199, Hospital & HealthcareEmployees, supra. By failing to do so and by initiating itsappeals for employees to honor the picket lines on May20, Respondent Local 250 violated the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Local 2 and of Respond-ent Local 250, set forth above, occurring in connectionwith the operations of Affiliated and of its employer-members, described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead,and have led, to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Affiliated Hospitals of San Francisco and its em-ployer-members-Marshal Hale Memorial Hospital, Chil-dren's Hospital of San Francisco, Saint Francis MemorialHospital and Medical Center, St. Luke's Hospital, St.Mary's Hospital and Medical Center, and PresbyterianHospital of Pacific Medical Center- are health care in-stitutions within the meaning of Sections 2(14) and 8(g)of the Act and are employers engaged in commerce andoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Hotel and Restaurant Employees and BartendersUnion, Local 2, AFL-CIO, and Hospital and Institution-al Workers' Union, Local 250, SEIU, AFL-CIO, areeach labor organizations within the meaning of Section2(5) of the Act.3. By striking and picketing the above-named employ-er-members of Affiliated Hospitals of San Francisco onMay 19, 1980, without providing to them and to theFederal Mediation and Conciliation Service 10-days' ad-vance written notice of the date and time of commence-ment of that strike, Hotel and Restaurant Employees andBartenders Union, Local 2, AFL-CIO, violated Section8(g) of the Act.4. By honoring the picket lines of another labor orga-nization at the above-named employer-members of Affili-ated Hospitals of San Francisco on and after May 20,1980, thereby engaging in a strike and concerted refusalto work there, without providing 10-day advance writtennotice to them and to the Federal Mediation and Conci-liation Service, Hospital and Institutional Workers'Union, Local 250, SEIU, AFL-CIO, violated Section8(g) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER5Respondent Hotel and Restaurant Employees and Bar-tenders Union, Local 2, AFL-CIO, its officers, agents,and representatives, shall:In the event no exceptions are filed as provided by Sec 102.46 or theRules and Regulations of the National Labor Relations Board. the find-Contintued 508DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from engaging in any strike, picket-ing, or other concerted refusal to work at the premises ofthe above-named employer-members of Affiliated Hospi-tals of San Francisco, or any other health care institu-tion, without timely notifying, in writing, such healthcare institutions and the Federal Mediation and Concilia-tion Service, not less than 10 days prior to such action,of the date and time of commencement of that action.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at its business offices, meeting halls, and otherplaces where notices to its members customarily areposted copies of the attached notice marked "AppendixA."6Copies of said notice, on forms provided by the Re-gional Director for Region 20, after being duly signed byits authorized representative, shall be posted by Hoteland Restaurant Employees and Bartenders Union, Local2, AFL-CIO for 60 consecutive days thereafter, in con-spicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by it to ensure that said notices are not altered,defaced or covered by any other material.(b) Furnish to the Regional Director for Region 20sufficient signed copies of the aforesaid notice for postingby Affiliated Hospitals of San Francisco, Marshal HaleMemorial Hospital, Children's Hospital of San Francisco,Saint Francis Memorial Hospital, Mount Zion Hospitaland Medical Center, St. Luke's Hospital, St. Mary's Hos-pital and Medical Center, and Presbyterian Hospital ofPacific Medical Center, if they are willing, in placeswhere notices to their employees are customarily posted.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.Respondent Hospital and Institutional Workers' Union,Local 250, SEIU, AFL-CIO, its officers, agents, andrepresentatives, shall:1. Cease and desist from honoring or engaging in anystrike, picketing or other concerted refusal to work atthe premises of the above-named employer-members ofAffiliated Hospitals of San Francisco, or any otherhealth care institution, without timely notifying, in writ-ing, such health care institutions and the Federal Media-tion and Conciliation Service, not less than 10 days priorings. conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."to such action, of the date and time of commencement ofthat action.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at its business offices, meeting halls, and otherplaces where notices to members are customarily postedcopies of the attached notice marked "Appendix B."7Copies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by its au-thorized representative, shall be posted by Hospital andInstitutional Workers' Union, Local 250, SEIU, AFL-CIO, for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by itto insure that said notices are not altered, defaced, orcovered by any other material.(b) Furnish to the Regional Director for Region 20sufficient signed copies of the aforesaid notice for postingby Affiliated Hospitals of San Francisco, Marshal HaleMemorial Hospital, Children's Hospital of San Francisco,Saint Francis Memorial Hospital, Mount Zion Hospitaland Medical Center, St. Luke's Hospital, St. Mary's Hos-pital and Medical Center, and Presbyterian Hospital ofPacific Medical Center, if they are willing, in placeswhere notices to their employees are customarily posted.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.' See fn. 6, supra.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in any strike, picketing, orother concerted refusal to work at the premises ofMarshal Hale Memorial Hospital, Children's Hospi-tal of San Francisco, Saint Francis Memorial Hospi-tal, Mount Zion Hospital and Medical Center, St.Luke's Hospital, St. Mary's Hospital and MedicalCenter, and Presbyterian Hospital of Pacific Medi-cal Center, or any other health care institution,without timely notifying, in writing, such healthcare institutions and the Federal Mediation andConciliation Service, not less than 10 days prior tosuch action, of the date and time of commencementof that action.HOTEL AND RESTAURANT EMPLOYEESAND BARTENDERS UNION, LOCAL 2, AFL-CIO